Case: 19-10662-MAF Doc #: 16 Filed: 06/12/19 Desc: Main Document Page 1 of 11

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW HAMPSHIRE

In re:
CLAREMONT HOLDING CO,, LLC, Bk. No. 19-10662-BAH
Debtor Chapter 11
AMENDMENT COVER SHEET

 

An amendment to the following petition, lists, schedules or statements is transmitted herewith:

Voluntary petition
Statement About Your Social Security Number!
Statement of Financial Affairs
Schedule A/B — Property?
Schedule C - Property Claimed as Exempt
Schedule D — Creditors Who Have Claims Secured by Property?*
Xx Schedule E/F — Creditors Who Have Unsecured Claims?”
Schedule G - Executory Contracts and Unexpired Leases
Schedule H - Co-Debtors
Schedule I — Your Income**
Schedule J — Your Expenses**
Form 122A-1 (Chapter 7 Statement of Your Current Monthly Income)?
Form 122A4-1Supp (Statement of Exemption from Presumption of Abuse Under § 707(b)(2))
Form 122A-2 (Means Test Calculation)
Form 122B (Chapter 11 Statement of Your Current Monthly Income)?
Form 122C-1 (Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period)’
Form 122C-2 (Chapter 13 Calculation of Your Disposable Income)
Summary of Assets and Liabilities
x List of Creditors?
Statement of Intention for Individuals Filing Under Chapter 7
X___List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders in Chapter 9 or 11 Cases
Disclosure of Compensation of Attorney for Debtor

Other [Please specify:

In connection with the filing of this amendment, I acknowledge that I have read and understood the terms of LBR 1009-1.

Date: June 12, 2019 /s/ William §. Gannon
William §, Gannon, BNH 01222
Attorney for:
CLAREMONT HOLDING CO., LLC
William §. Gannon, PLLC
889 Elm Street, 4 Floor
Manchester, NH 03101
Tel. No. 603-621-0833

 

| Amendment of the debtor’s Social Security number requires that an amended LAF 5005-4 or Official Bankruptcy Form
121 — Statement About Your Social Security Numbers be submitted to the clerk’s office, in addition to the filing of the
amendment, The amendment must comply with the final four-digit Social Security number requirement of Bankruptcy
Rule 1005, while the copy mailed to affected parties must list the complete Social Security number.

2 Attach Summary of Assets and Liabilities,

3 Fee submitted for Amendment to Schedules D, E/F or the List of Creditors. No fee is required to change the address of
a creditor or to add the name and address of an attorney for a listed creditor.

4 Any amendment to Schedule I requires an amendment to Schedule J. Schedule I must always be filed with any
amendment to Schedule J.

LBF 1009-1A (Eff. 11/1/16)

 
Case: 19-10662-MAF Doc #: 16 Filed: 06/12/19 Desc: Main Document Page 2 of 11

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW HAMPSHIRE

 

In re:

CLAREMONT HOLDING CO.,, LLC

Debtor

 

CHAPTER 11

Case No. 19-10662-BAH

DEBTOR’S AMENDMENT TO SCHEDULE F, LIST OF CREDITORS WHO HAVE
THE 20 LARGEST UNSECURED CLAIMS AND ARE NOT INSIDERS
AND MAILING MATRIX

The debtor, Claremont Holding Co., LLC (the “Debtor”) hereby amends Schedule F,

the List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders and the

Creditor Mailing Matrix as follows:

Schedule F and Creditor Mailing Matrix (see attached Amended Schedule E/F and Amended
Summary of Assets and Liabilities for Non-Individuals):

Amended to ADD the following Creditors/Claims:

Excalibur Management Services, Inc.

6 Manchester Street
Nashua, NH 03064

Fireball Realty LLC
333 South Willow Street, PMB 217
Manchester, NH 03103

Fireball Realty LLC
333 South Willow Street, PMB 217
Manchester, NH 03103

OVB Realty LLC
333 South Willow Street, PMB 217
Manchester, NH 03103

$10,941.73

$1,566.27

$286.82

$974.55

List of Creditors Holding 20 Largest Unsecured Claims (sce attached Amended List of

Creditors):

00083146.D0C

 
Case: 19-10662-MAF Doc #: 16 Filed: 06/12/19 Desc: Main Document Page 3 of 11

Amended to ADD the following Creditors:

Excalibur Management Services, Inc. $10,941.73
6 Manchester Street
Nashua, NH 63064

Fireball Realty LLC $1,566.27
333 South Willow Street, PMB 217

Manchester, NH 03103

Fireball Realty LLC $286.82
333 South Willow Street, PMB 217

Manchester, NH 03103

OVB Realty LLC $974.55
333 South Willow Street, PMB 217

Manchester, NH 03103

Amended to CORRECT the claim amount for the following Creditor:

Creditor’s Name Unsecured Claim

Eversource $149.72

Amended to ADD addresses for the following Creditors:

Creditor’s Name Address

Cole Hodge 25 Trinity Street, Claremont, NH 03743
Dale West 142 Pearl Street, Claremont, NH 03743
Jennifer Hayden 23 Trinity Street, Claremont, NH 03743

List of Creditors Holding 20 Largest Unsecured Claims and Creditor Mailing Matrix see
attached Amended List of Creditors):

Amended to DELETE the following Creditors:
Creditor’s Name and Address Unsecured Claim
DeCamp Trucking $1,566.27

425 Washington Street #192
Claremont, NH 03743

00083146.D0C 2

 
Case: 19-10662-MAF Doc #: 16 Filed: 06/12/19 Desc: Main Document Page 4 of 11

Irving Energy
P.O, Box 11013
Lewiston, ME 04243

Dated: June 11, 2019

Dated: June 12, 2019

60083 146.D0C

$28,482.51

Respectfully Submitted,

Claremont Holding Co., LLC

by /s/ Charles R. Sargent, Jr.
Charles R. Sargent, Jr., Owner

/s/ William S. Gannon
William S. Gannon (BNH 01222)

Counsel to:
CLAREMONT HOLDING CO. LLC

WILLIAM 8, GANNON PLLC
889 Elm Street, 4th Floor
Manchester NH 03101

PH: 603-621-0833

 
Case: 19-10662-MAF Doc #: 16 Filed: 06/12/19 Desc: Main Document Page 5 of 11

CERTIFICATE OF SERVICE

I hereby certify that on this date I served the foregoing pleading on each person/entity
named below by causing it to be filed electronically via the CM/ECF filing system or mailed by
first-class United States Mail, postage pre-paid, or in such other manner as may be indicated:

All persons/ entities named on the CM/ECF Electronic Service List.
~ and ~

Excalibur Management Services, Inc.
6 Manchester Street
Nashua, NH 03064

Fireball Realty LLC
333 South Willow Street, PMB 217
Manchester, NH 03103

OVB Realty LLC
333 South Willow Street, PMB 217
Manchester, NH 03103

Cole Hodge
25 Trinity Street
Claremont, NH 03743

Dale West
142 Pearl Street
Claremont, NH 03743

Jennifer Hayden
23 Trinity Street
Claremont, NH 03743

DeCamp Trucking
425 Washington Street #192
Claremont, NH 03743

Irving Energy
P.O, Box 11013
Lewiston, ME 04243

DATED: June 12, 2019 /s/ Beth E. Venuti
Beth E. Venuti, Paralegal

00083146.DOC 4

 
Case: 19-10662-MAF Doc #: 16 Filed: 06/12/19 Desc: Main Document Page 6 of 11

Fill in this information to identify the case:

Debtor name Claremont:Holding Co., LLC

 

 

United States Bankruptcy Court forthe: DISTRIGT OF NEW: HAMPSHIRE

(Case number (iftknown) -19-10662
, Check if thisis.an
amended-flling

 

 

Official-Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as. possible. Use Part 1 for:creditors with PRIORITY. unsecured claims.and Part 2 tor creditors with NONPRIORITY unsecured: claims.
List:the.other party to-any executory:cantracts or unexpired: leases. that could-result in-a-claim. Also list exacutory-contracts.on Schedule A/B: Assets ~ Real and
Personal Property (Official Form:206A/B}:-and:on Schedule G: Executory-Contracts and Unexpired Leases (Official Form 2066}: Number the entries In Parts 1 and
2 in the boxes on the left. more space |s. needed for Part 1-or Part:2; fill out-and-attach the Additional: ‘Page of that Part included in this.form.

List All Creditors:with PRIORITY Unsecured Claims
Pa Do any creditors-have priorify unsecured claims? (Ses 11 U.S.C. §-507).
[No Goto Pat. .
BF Yes, Goioiine2,

2. Listin.aiphabetical:ordor all:craditors. whe have unsecured claims that aré-entitied to priority In whole or in:part. ff the debtor has.more.thar 3 creditors
with priority urisecured claims, fill out:and-aftach tha Additional: Page of Part 1.

 

enotalial ortvamount:

 

[21] Priority.creditor's name‘and:malling: address As of the:petition filing date, the claim Is:. © $71,533.43 $0.00

 

City. of Claremont Check all that apply.
City Treasurer's Office: C1 Contingent
58 Opera House Square D0 Unliguidated

Claremont,:NH: ‘03743

1 Disputed

 

“Date or dates dabt was incurred

‘Basisfortie:claim:. .

 

 

 

 

 

 

 AIBITB-BISI19 a wk
Last 4 digits of account reas | athe dlalm subjectito offset?!
Spdcify Code subsaction'of PRIORITY. ma i No ,
unsedured clit: 11 USC, § SD7 {a} {8} /
Lives
Priority ‘eraditor's:name'and mailing address As of the petition faing-date; the claim ia: - $1,100.00 $1,100.00
Cole Hodge: Check all that apply.
25 Trinity Street [2] contingent -
Claremont, NH:03743 C1) watiquidated’
E):pisputed
Date or dates debt was incurred Basis for the claim:
Security: Deposit
Last 4 digits. of account number Js the clalm:sublect:to offset?’
Specify Code:subisaction of PRIORITY: Hino
unsecured claim: 414 W:S:C. §.507 (a) (7). :
Cves
Official Form 206E/F . Schedule EfF: Creditors Who: Have Unsecurad:Ciaims: page 1 of 3
Software Copyright(c) 1996-2019 Best Case, LLC.- www. bestcase.com 30378 Best'Gasa Bankruptcy

 
Case: 19-10662-MAF Doc#: 16 Filed: 06/12/19 Desc: Main Document Page 7 of 11

Claremont Holding Co., LLC

Case number (if known)

 

" Naine-

[23 | Priority creditor's. name and mailing address

As of the: petition fillng date, 'the claim is:

 

49-10662

 

$1,250.00 $1,250.00

 

 

Dale: West Checkall that apply.
142Pearl'St C1 Contingent
Claremont, NH:03743. DO Uniiquidated
. C] Dleputed
Date.or dates debt was incurred Basis for the-cldim:
Security: Deposit

Last4 digits -of account number Is the: claim:subject to, offset?
Specify Code subsection-of PRIORITY Hino
unsecured claim: 11 UiS.C, § 507(a) (7) o

Yas

 

[24] Priority: craditor's. name:and'mailing.addreas.

Jennifer Hayden
23 Trinity:Street
Claremorit, NH:03743

‘As of the petition filing-date, the claims:

 Check-all:that apply.
O Contingent
CI unliquidated
Ci pisputed

 

_ Date:ordates debt was inaurred

Bagis‘for the:¢laim:.
Security: Deposit

$1,050.00 $1,050.00

 

 

Last4 digits: of account number.

Specify:Code subsection of PRIORITY.
unsecured claim? 14:U.S.6, 8 07(a): (2

is thacclalnt-sublectta-ofisat?
Bw
CT vés

 

List All Creditors:with NONPRIORITY Unsecured Claims
3. "List. in-alphabetical:order all.of the creditors with: nonpriority.wnsecured clalmis, ifthe debtor has: more:than:6 ‘creditors with nonpriority unsecured claims, fill
out and aitach the Additional Page of Part 2.

 

Nonpriorlty creditor's name and:malling-address As ofthe petition fillng.date, the:clalm:ls: Check-ail hat apply. $149.72
Eversource C1 Contingent
PO) Box330 DO uniliquitated
Manchester, NH:03105-0303 1 Disputed

Date(s) debt was incurred __ ‘Basls'for the claim: Utilitles
Last4 digits:of account number. _ . aio
is the ‘claim. subject:ta. offset?: Ml-No EV ves

 

Nonpriority:creditor's:name andmalling:address ‘As‘ot the patition filing data;:the clalni: tet. Check ait that apply. $40,941.73
"- Excalibur Management Services, Inc: Ed:@ontingant
6 Manchester Street: EL: wriliquidated
Nashua, NH 03064 Ci'visputea

Date(s).debt:was incurred _
Last 4digits-of:account number Irving Eneray.

Basis forthe claim: Misc. operating.costs paid for the: Debtor
{s:the-claim subject to offgat? a No Cves

 

tS [Ee Iwona boars anne sand malig ‘address. “As of te’ ‘petition: ting diate: the slain ist ck a ta apy oa 2 $566.27
:.» Fireball RealtyLLC = ~ 2s. EX contingent: i: Ce .
: 333 South Willow. Strest, PMB. 27° 2 EI: Uatlquidated :
‘Manchester, NH.03103. - Ey pispiuted.

‘Date(s}:debt was‘ incurred.”

- Basis forthe claim: Misc.‘ erating costs: aid for the Debtor
Last 4-digits of accountinumber DeCamp Trucking.

 

Js the claim subject to offset? Ml No. C1] Yes

 

Official Form 206 E/F
Software Copyright (c) 1996-2018 Best Case, LLC - www,bestcase.com

Schedule E/F: Creditors Who Have Unsecured Clalims: Page 2 of 3:
Basi Case Bankruptcy

 
Case: 19-10662-MAF Doc #: 16 Filed: 06/12/19 Desc: Main Document Page 8 of 11

Claremont Holding Co., LLC

 

Name:

Nonpriority creditor's name and mailing address

Fireball Realty LLC

333:South: Willow Street, PMB: 217
Manchester, NH'03103

Date(s): debt was Incurred |.

Last 4 digits :of account‘number ,EVersource.

Case number: (i known) 19-10662

As of the patition fillng date, the claim-is: check afl that apply. $286.82
Oo Contingent

G Unliquidated

G3 disputed

 

‘Basis for the-claim: ‘Misc.-opertating costs: paid.

Is:the:clalm subjectte-oftsat? Ml No Cl ves

 

 

[as] Nonptiority creditor’s-nameand mailing address As of the:patition filing:date, the claim is: Check al that apply. $12,611.64
IPFS ‘D Contingent
P.O, Box 412086 DI unliquidated
Kansas City, MO'64141-2086 ‘ED pisputea
Date(s) debt was incurred Basis for the claim: 5/18/18-5/22/19
Last 4 digits of account‘number _ _o, _
Is the claim:subject.to-affset? BE iio: oO Yes
[36 | Nanpriority creditor's: name-and imailitig address Ag-of the petition filing-date;-the claliivis: Cheok-al satanply. $974,55
OVB Realty. LLC (contingent
373. South Willow Streat, PMB 217 C) unliquidated
Manchester, NH'03103 | Ci pisputed

Date(s) debt was incurred _

 

Basis for the clalm: Misc. operating costs aid for the Debtor

Last 4 digits of account number Eversource a Ban
Is.the claim-subjectta offset? M-No. £1 ¥es

 

[GENE List Others to Be Notified About Unsecured Claims.

4. List in alphabetical-order-any others who-must be notified for:claims:listed.in Parts: 4.and-2. 2. Examples of entities that may be listed are collection agencies,
assigneas-of claims:listed‘above, and attorneys far unsecured creditors.

If no.others need to-be: notified for the debts listed: in: Parts 4 and 2; de: Tot: fill oilt or uti thts page: if additional pages are needed, ‘copy the: next: page. .

   

4.1 The Gass Agency (insurance) . a ;
P.O. Box 1233) Line 3.5 _
Weetbrook, ME 00058 C1 Wot flstad. Explain

Riza Totai-Amounts-of the Priority and:Nonpriority Unsecured Claims

%, Add the amounts of-priority-and sionpriority unsecured claims,

 

 

Sa. Total claims from Part 1 5a, i 74,933.43
5b. Total claims from Part 2 , 5b, + | 26,530.73

 

5c. Total of Paris 1 and2 -

Lines Ga + 5b = 5c: bo. | $ 101,464.16

 

 

 

Schedule E/F: Creditors Who Have: Unsecured Clatnis : oO Page'3:of 3
Best Case Bankruptcy

Official Form 206 E/F —
Software Copyright (c) 1896-2019:Best Case, Lic. wwwitieatcace, com

 
Case: 19-10662-MAF Doc #: 16 Filed: 06/12/19 Desc: Main Document Page 9 of 11

Fill in this tnformation to identify the case:

 

Debtornamé. Claremont Holding Co., LLC |

United:States'Bankruptcy.Courtfor ine: DISTRICT-OF NEW HAMPSHIRE

 

Case number (itknown) 9+10662
Ml Check if this is-an
amended filing

 

 

Official Form: 206Sum: —
Summary of Assets and. Liabilities for: Non-Individuals . 12/15.

‘Summary of Assets

 

 

1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

1a. Real property:

Copy: line 88 from SCHBAUIG AB... seeescseesrssisesstecesseensegessessentccssecteteecceseceecieeseedasvesisoniaccssisassboyeuabienseniiastasonsssen § —_ 898,000.00.
° Copy ee le AMB...-, ennai intact atta $  _—_—-18,462.00°
we copy ine ab Trae A/Bi.. i $ ____ 913,482.00
| ae sumary of Liabilities

 

2. ‘Sehedule D: Creditors Who ‘Mave Claims Secured: by: Property (Official: ‘Form: -206D):. ° Lo , 1:530.000:00
‘Copy the tofal:doliar amount listed: jt Gallimin:A, Amount of claim, from:ling 3-of Schedule D... suedersssneverasenenaiens $ ; 0,0 aw

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 2068/F)

$a, Total claim.amounts-of priority:unsecured claims:

 

 

 

 

 

Copy the total claims from Part 1 from line 68 of Schedule E—Fnnnmnmnmnensinsenninrtnnninennannncnt $ 74,933.43

3b. Total amount of claims of- nonpitority amount of -urisecured:claims: : 96.530.73
Copy the totalof the amount of claims fret Part 2 fror line Sb of Schedule EFF... +§ wee

4. Total Wabtl ities: .....c..ccccccccccsccssescesesesssstessessessvevssesacsssecssocurssscassdsssveassssasadausscasansasecseevasesqessessssscasvsarssseeceansenseadens , .
Linés.2-+ 3a + 3b $ 4,631,464.16
“Official Form-206Sum Summary of Assets and:Liabilities for Non-individuals , page 1

” Software Copyright tc} 1986-2019: Best Case; LLG www bestoase. com / / ‘Best Case Bankruptey

 
Case: 19-10662-MAF Doc #: 16 Filed: 06/12/19 Desc: Main Document Page 10 of 11

Fill in re information to identify the case:
Debtorname | Claremont Holding Co., ELC
United States Bankruptcy Court forthe: DISTRICT OF NEW HAMPSHIRE Mm Check if this ig an

 

 

‘Case number (if known): 19-10662 amended filing

 

 

 

Chapter 1 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and |
Are Not Insiders | aaa an 12/15.

A list of:creditors ‘holding the:20 largest-unsecured claims must be filed in a Chapter-11:or Chapter-9 case. Include claims which the
debtor disputes, Do not'include.claims.by:any: person or entity who:ls an insider, as: defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, uniess‘the- unsecured claim resulting from.Inadequate collateral value places the creditor
among the holders: of the 20:largest unsecured-claims.

 

ity of Clareniont =f mo Ps ee $74 ,533:43
City Treasurer's oo. So

Office ;
58 Opera‘House
Square
Claremont, NH
03743

 

Cole: Hodge Security: Deposit. $1,100.00
25 Trinity Street
Clareinorit, NH
03743

Dale West — Security: Deposit: . $1,250,00
142 Pearl St L - 7 a -
laremont, NH .
03743 CR re Sn NICE OL Fe eo S|
Dave and Kathy po Summer, Peatl, fs) 5 §285,00000)° . “$450;000:00| . $115,000.00"
Holden. : my f | Se Cf pee oS

elo. iL: Sweeney, Hk;
Esq. :
6 Manchester Street :
‘Nashua, NH-03064 ,
Eversource Utilities $149.72
‘P.O. Box 330
Manchester, NH
‘03105-6303 : : : . .
‘Excalibur pS Misc. operating - oo $10,941.73
‘Management : l-cests paid for the.

‘Services, Inc... . : - -| Debtor

6 Manchester Street. |
‘Nashua, NH:03064 |;
Fireball Realty LL¢. | Mise. operating . ‘$4,566.27
333 South Willow costs paid for the
Street, PMB.217 Debtor ,
Manchester, NH
(03103

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Offical tori 2040052000 nb: _ Chapter tor Chapters Cases: List of: Creditors Who: Have the 20: Largest Unsecured claims: page 1

Sonar Copy) 1808-2019:Best Case LLG wwibestoasecom a hn Beat-Casa:Bankruptey

 
Case: 19-10662-MAF Doc #: 16

Debter Claremont Holding Co,, LLC

Name

 

Filed: 06/12/19 Desc: Main Document

Gase number (known)

19-10662

Page 11 of 11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

‘Fireball: Realty LLC Misc. operating $286.62

‘333 South Willow -costs-paid for the

Street, PMB 217 | Debtor

‘Manchester, NH:

03103 —

‘Flare Investments, Trinity, $485,000;00- $270,000.00 $215,000.00

ELC ‘Washington,

13-Pinewood Road Spruce

Hudson, NH 03051

‘Flare Investments, Meadow, $450,000:00 $238,000.00 $212,000.00

‘LLC Chestnut

13 Pinewood Road

Hudson; NH 03051

IPFS oo 5/18/48-5/22/19 $12,611.64

P.O. Box 412086

Kansas City, MO

64141-2086 | .

‘Jennifer Hayden Security: Deposit. $1,050:00

-23 Trinity Street

Slaremont, NH

03743 _

-OVB Realty LLC Mise. operating | $974.55

373 South Willow jcosts.paid forthe: :
-- (Street, PMB: 217. .|Debter .

Manchester, NH: po : :
03103 ee a J. ———_}
Tower 2013 {28-Prospect -_ $330,;000:00. ~ $240,000;00;; — $90,000.00:
‘TrustiMP | Street, Claremont, Ho
‘Enterprises ‘NH
See Schedule D Part
2 for addresses.

Official form: 204 “Chapter 1 or Chapter 9 Gases: List of Creditors Who Have’ the:20‘Largest Unsecured: clalms page 2

" Software Copyright (c) 1998-2019: Best Cas, LLG - wwwebestcads:com Best-Case Bankruptcy

 

 
